                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


PETER J. HANSON,

              Petitioner,

       v.                                                  Case No. 20-CV-45

BRIAN FOSTER,

              Respondent.


    DECISION AND ORDER ON PETITIONER’S MOTION FOR LEAVE TO
 PROCEED WITHOUT PREPAYMENT OF THE FILING FEE AND MOTION TO
               APPOINT COUNSEL AND RULE 4 ORDER


       Peter J. Hanson, who is currently incarcerated at the Waupun Correctional Institution,

seeks a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket # 1.)

Hanson has also filed a motion for leave to proceed without prepayment of the filing fee

(Docket # 5) and a motion to appoint counsel (Docket # 2). He has submitted a certified copy

of his prison trust fund account statement for the 6-month period immediately preceding the

filing of the petition in accordance with 28 U.S.C. § 1915(a)(2). (Docket # 6.)

                       MOTION FOR LEAVE TO PROCEED WITHOUT
                           PREPAYMENT OF THE FILING FEE

       Ordinarily, a habeas petitioner must pay a statutory filing fee of $5.00 to file an

application for habeas review in federal court. 28 U.S.C. § 1914(a). However, under 28 U.S.C.

§ 1915(a)(1), the court may authorize the commencement of a habeas petition without

prepayment of fees if a party submits an affidavit asserting his inability to pay and stating,

“the nature of the action, defense or appeal and affiant’s belief that the person is entitled to

redress.” Upon review of Hanson’s affidavit and his prison trust account statement, I find that
he has insufficient assets to pay the $5.00 filing fee. Accordingly, Hanson’s motion to proceed

without prepayment of the filing fee (Docket # 5) is granted.

                                           RULE 4 ORDER

       Under Rule 4 of the Rules Governing Section 2254 Cases, I must dismiss a petition

summarily if “it plainly appears from the petition and any attached exhibits that the petitioner

is not entitled to relief in the district court.” During this initial review, I determine whether

the petitioner has set forth cognizable constitutional or federal law claims and exhausted

available state remedies.

       Hanson alleges that his Sixth Amendment right to confrontation was violated when

the State read inculpatory hearsay statements made by Hanson’s deceased wife at trial.

(Docket # 1 at 6–7.) Hanson also alleges that his Sixth Amendment right to the effective

assistance of trial counsel was violated when his attorney failed to challenge his un-Mirandized

custodial statements. (Id. at 7.) As Hanson’s petition sets forth cognizable constitutional

claims and he appears to have exhausted his state court remedies, summary dismissal under

Rule 4 is not appropriate and the respondent will be called upon to serve and file an answer,

motion, or other response to the petition for a writ of habeas corpus.

                            MOTION TO APPOINT COUNSEL

       Hanson also requests appointment of counsel. (Docket # 2.) The Criminal Justice Act,

18 U.S.C. § 3006A(a)(2)(B), permits the court to appoint counsel for an indigent petitioner

seeking habeas relief under 28 U.S.C. § 2254. The court must find that the appointment of

counsel would serve “the interests of justice” and that the petitioner is “financially eligible” if

counsel is asked to represent an indigent petitioner. 18 U.S.C. § 3006A(a)(2). “[D]ue process

does not require appointment of counsel for indigent prisoners pursuing . . . federal habeas


                                                2
relief.” Pruitt v. Mote, 503 F.3d 647, 657 (7th Cir.2007). Indigent civil litigants have no

constitutional or statutory right to be represented by counsel in federal court. Id. at 649.

Appointment of counsel for habeas petitioners is within the district court’s discretion and is

governed by standards similar to those followed in civil cases with plaintiffs proceeding in

forma pauperis. Wilson v. Duckworth, 716 F.2d 415, 418 (7th Cir. 1983).

       A threshold question is whether the litigant has attempted to obtain counsel himself or

has been effectively precluded from doing so. Pruitt, 503 F.3d. at 654–55. Hanson’s motion is

silent as to whether he has attempted to contact any attorneys regarding representation.

Without more information (specifically, the names of the attorneys he has contacted who

have refused to take his case), I cannot determine whether Hanson has made a reasonable

attempt to obtain counsel on his own.

       Even if Hanson had provided proof of his reasonable attempts to secure counsel on his

own, I am not convinced that appointment of counsel would serve the interests of justice in

this case. In determining whether to recruit counsel, I must conduct “a two-fold inquiry into

both the difficulty of the plaintiff’s claims and the plaintiff’s competence to litigate those

claims himself.” Id. at 655. The inquiries are intertwined; “the question is whether the

difficulty of the case—factually and legally—exceeds the particular [party’s] capacity as a

layperson to coherently present it to the judge or jury himself.” Id. Whether a party appears

competent to litigate his own claims, given their difficulty, includes consideration of all parts

of litigation, including evidence gathering and responding to motions. Id. Regarding the

party’s ability to litigate the case, the court should review “whatever relevant evidence is

available on the question,” including pleadings and communications from the party. Id.




                                               3
       Hanson argues that he has never litigated without assistance from counsel and has

insufficient legal knowledge to pursue this case on his own. (Docket # 2 at 2–3.) He further

argues that he has limited access to legal materials at Waupun. (Id. at 2.) I agree that having

counsel could be helpful to Hanson. Hanson is in custody and is not a lawyer. But this is true

of nearly every prisoner who files a habeas petition. Yet, I cannot appoint counsel for every

petitioner. Pruitt, 503 F.3d at 653, 655. In this case, Hanson appears from his filings to date

to have a sufficient ability to communicate in writing. While Hanson is serving a lengthy

sentence for first-degree intentional homicide, the issues he raises (ineffective assistance of

counsel and violation of right to confront witnesses) are not so complex that denying his

request would result in a miscarriage of justice. While my appraisal of the complexity of the

case and Hanson’s ability may change as the matter proceeds, I cannot say at this time that

the interests of justice require the appointment of counsel. For these reasons, Hanson’s motion

to appoint counsel is denied.

       NOW, THEREFORE, IT IS HEREBY ORDERED that Hanson’s motion for leave

to proceed without prepayment of the filing fee (Docket #5) is GRANTED.

       IT IS FURTHER ORDERED that Hanson’s motion to appoint counsel (Docket # 2)

is DENIED.

       IT IS FURTHER ORDERED THAT a copy of Hanson’s petition and this order shall

be served upon the respondent by service upon the State of Wisconsin Attorney General.

       IT IS FURTHER ORDERED THAT the respondent is directed to serve and file an

answer, motion, or other response to the petition, complying with Rule 5 of the Rules

Governing Habeas Corpus Cases, within SIXTY (60) days of the date of this order.




                                              4
       IT IS FURTHER ORDERED THAT unless the respondent files a dispositive motion

in lieu of an answer, the parties shall abide by the following schedule regarding the filing of

briefs on the merits of the petitioner’s claim:

       1.      The petitioner shall have forty-five (45) days following the filing of the

respondent’s answer within which to file his brief in support of his petition;

       2.      The respondent shall have forty-five (45) days following the filing of the

petitioner’s brief within which to file a brief in opposition. If petitioner does not file a brief,

the respondent has forty-five (45) days from the due date of the petitioner’s brief to file her

brief; and

       3.      The petitioner shall have thirty (30) days following the filing of the

respondent’s opposition brief within which to file a reply brief, if any.

       In the event that respondent files a dispositive motion and supporting brief in lieu of

an answer, this briefing schedule will be suspended and the briefing schedule will be as

follows:

       1.      The petitioner shall have forty-five (45) days following the filing of the

respondent’s dispositive motion and supporting initial brief within which to file a brief in

opposition;

       2.      The respondent shall have thirty (30) days following the filing of the

petitioner’s opposition brief within which to file a reply brief, if any.

       Pursuant to Civil L.R. 7(f), the following page limitations apply: briefs in support of

or in opposition to the habeas petition or a dispositive motion filed by the respondent must

not exceed thirty (30) pages and reply briefs must not exceed fifteen (15) pages, not counting

any statements of facts, exhibits, and affidavits.


                                                  5
Dated at Milwaukee, Wisconsin this 31st day of January, 2020.



                                         BY THE COURT

                                         s/Nancy Joseph_____________
                                         NANCY JOSEPH
                                         United States Magistrate Judge




                                     6
